

 Exhibit 10.1

 
[bkti_ex101000.jpg]
 
Credit Agreement

This agreement dated as of January 13, 2020 is between JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the "Bank"), whose address is 450 S
Orange Ave, Floor 10, Orlando, FL 32801-3383, and BK Technologies, Inc.
(individually, the "Borrower" and if more than one, collectively, the
"Borrowers"), whose address is 7100 Technology Drive, West Melbourne, FL 32904.
 
1.
Credit Facilities.
 
1.1
Scope. This agreement governs Facility A, and, unless otherwise agreed to in
writing by the Bank and the Borrower or prohibited by any Legal Requirement,
governs the Credit Facilities as defined below. The Bank has established
procedures for the Borrower to obtain advances under any Credit Facilities. Any
other procedures that the Bank agrees to regarding obtaining advances, including
automatic loan sweeps, shall not change the terms or conditions of this
agreement or the other Related Documents regarding the Credit Facilities.
 
1.2
Facility A (Line of Credit). The Bank has approved a credit facility to the
Borrower in a principal amount not to exceed $5,000,000.00, at any one time
outstanding ("Facility A"). Credit under Facility A shall be repaid as described
in a Line of Credit Note executed at the same time as this agreement, along with
any renewals, modifications, extensions, rearrangements, restatements and
replacements or substitutions.
 
Non Usage Fee. The Borrower will pay "non-usage fee," calculated on the average
daily unused portion of Facility A at a rate of 0.10% per annum (based on a year
deemed to be comprised of 360 days, unless the calculation would result in a
usurious interest rate, in which case interest will be calculated on the basis
of a 365 or 366 day year, as the case may be), payable in arrears within thirty
(30) days of the end of each annual period for which the fee is owing. The Bank
may begin to accrue the foregoing fee on the date the Borrower signs or
otherwise authenticates this agreement.
 
1.3
Borrowing Base. The aggregate principal amount of advances outstanding at any
one time under the Line of Credit Note evidencing Facility A (the "Aggregate
Outstanding Amount") shall not exceed the Borrowing Base or the maximum amount
then available under Facility A, whichever is less (the "Maximum Available
Amount"). If at any time the Aggregate Outstanding Amount exceeds the Maximum
Available Amount, the Borrower shall immediately pay the Bank an amount equal to
the difference. "Borrowing Base" means the aggregate of:
 
A. 80% of the book value of all Eligible Accounts; plus
 
B. 50% of the lower of cost (determined by the average cost method) or net
realizable value, as determined by the Bank, of all Eligible Inventory, not to
exceed the aggregate of $2,500,000.00.
 
2.
Definitions and Interpretations.
 
2.1
Definitions. As used in this agreement, the following terms have the following
respective meanings:
 
A. "Account" means as defined under the Uniform Commercial Code of Florida.
 
B. "Account Debtor" means the Person obligated on an Account.
 
C. "Affiliate" means any Person directly or indirectly controlling, controlled
by or under common control with, another Person.
 
D. "Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
E. "Collateral" means all Property, now or in the future subject to any Lien in
favor of the Bank, securing or intending to secure, any of the Liabilities.
 
F. "Credit Facilities" means all extensions of credit from the Bank to the
Borrower, existing or extended with this agreement, or hereafter arising.
 

G. "Distributions" means all dividends and other distributions made to any
Equity Owners, other than salary, bonuses, and other compensation for services
expended in the current accounting period.
 

 
 
H. "Eligible Accounts" means, at any time, all of the Borrower's Accounts in
which the Bank has a first priority continuing perfected Lien and which are
earned, delivered or shipped and invoiced within thirty (30) days of being
earned and which contain selling terms and conditions satisfactory to the Bank,
and are not evidenced by a promissory note or other instrument or chattel paper.
The net amount of any Eligible Account against which the Borrower may borrow
shall exclude all returns, discounts, credits, and offsets of any nature.
 
Eligible Accounts do not include Accounts:
(1) which are not owned by the Borrower free and clear of all claims of Persons
other than the Bank;
(2) when the Account Debtor is an Affiliate of the Borrower or employee,
officer, director, Equity Owner or agent of the Borrower;
(3) when the Account Debtor is not a resident of the United States or Canada, or
the account is not payable in U.S. Dollars;
(4) subject to the U.S. Office of Foreign Asset Control Special Designated
Nationals and Blocked Person's List, or when the Account Debtor is otherwise a
Person with whom the Borrower or the Bank is prohibited from doing business by
any applicable Legal Requirement;
(5) when the Bank determines the creditworthiness, financial or business
condition of the Account Debtor to be unsatisfactory, including but not limited
to any bankrupt Account Debtor;
(6) otherwise determined to be ineligible by the Bank;
(7) which have not been paid in full within ninety (90) days from the invoice
date; and
(8) due from any one Account Debtor to the extent such Accounts constitute more
than 25% of all Eligible Accounts.
 
Eligible Government Accounts are deemed Eligible Accounts; provided, however,
that the Bank may from time to time condition such eligibility on the Bank’s
receipt of evidence that the Borrower has assigned its payment rights to the
Bank, the assignment has been acknowledged under the Assignment of Claims Act or
similar State law if applicable, and the Assignment of Claims Act or similar
State law if applicable has been fully complied with. For purposes of this
definition, the term “Eligible Government Accounts” means all of Borrower’s
Accounts when the Account Debtor is the United States government or any State
government or any department or agency of the United States or any State and
which Accounts otherwise in all respects satisfy the other requirements of the
definition of Eligible Accounts.
 
In no event will the balance of any Account of any single Account Debtor be
eligible whenever the portion of the Accounts of such Account Debtor which have
not been paid within ninety (90) days from the invoice date is in excess of 20%
of the total amount outstanding on all Accounts of such Account Debtor.
 
I. "Eligible Inventory" means, at any time, all of the Borrower's Inventory in
which the Bank has a first priority continuing perfected Lien except Inventory
which is:
(1) not owned by it free and clear of all claims of Persons other than the Bank;
(2) slow moving, obsolete, unsalable, or unfit for further processing;
(3) work in process;
(4) subject to consignment or otherwise in the possession of another Person;
(5) in transit or located outside of the United States;
(6) subject to licensing, intellectual property, or any requirements that would
make it difficult to sell, lease or use;
(7) comprised of samples, returns, rejected items, re-work items, non-standard
items, odd-lots, or repossessed goods;
(8) produced in violation of applicable Legal Requirements, including the Fair
Labor Standards Act and the regulations and orders of the Department of Labor;
or
(9) otherwise determined ineligible by the Bank;
provided, however, that transportation and storage charges shall be excluded
from amounts otherwise included in Eligible Inventory.
 
J. "Equity Interests" means equity ownership interests in a business or not for
profit entity, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.
 
K. "Equity Owner" means an owner of any Equity Interests.
 
2

 
L. "GAAP" means generally accepted accounting principles in effect from time to
time in the United States of America, consistently applied.
 
M. "Inventory" means as defined under the Uniform Commercial Code of Florida.
 
N. "Intangible Assets" means the aggregate amount of: (1) all assets classified
as intangible assets under GAAP, including, without limitation, goodwill,
trademarks, patents, copyrights, organization expenses, franchises, licenses,
trade names, brand names, mailing lists, catalogs, excess of cost over book
value of assets acquired, and bond discount and underwriting expenses; and (2)
loans or advances to, investments in, or receivables from (i) any Affiliate,
officer, director, employee, Equity Owner or agent of the Borrower or (ii) any
Person if such loan, advance, investment or receivable is outside the Borrower's
ordinary course of business.
 
O. "Legal Requirement" means any law, order, Sanctions, regulation (or
interpretation of any of the foregoing) of any federal, state or local
governmental authority or self regulatory organization having jurisdiction over
the Bank, any Obligor or any of its Subsidiaries or their respective Properties
or any agreement by which any of them is bound.
 
P. "Liabilities" means all indebtedness, liabilities and obligations of every
kind and character of the Borrower to the Bank, whether the obligations,
indebtedness and liabilities are individual, joint and several, contingent or
otherwise, now or hereafter existing, including, without limitation, all
liabilities, interest, costs and fees, arising under or from any note, open
account, overdraft, credit card, lease, Rate Management Transaction, letter of
credit application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or depository service contract, whether payable to the Bank or
to a third party and subsequently acquired by the Bank, any monetary obligations
(including interest) incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing.
 
Q. "Lien" means any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other lien or restriction of any
kind.
 
R. "Notes" means all promissory notes, instruments and/or contracts now or
hereafter evidencing the Credit Facilities.
 
S. "Obligor" means any Borrower, guarantor, surety, co-signer, endorser, general
partner or other Person who may now or in the future be obligated to pay any of
the Liabilities, and any Person providing Collateral.
 
T. "Organizational Documents" means, with respect to any Person, certificates of
existence or formation, documents establishing or governing the Person including
all amendments, and modifications.
 
U. "Person" means any individual, business or other entity, or any governmental
authority.
 
V. "Property" means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible .
 
W. "Rate Management Transaction" means any transaction (including an agreement
with respect thereto) that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.
 
X. "Related Documents" means this agreement, and any other instrument or
document executed in connection with this agreement or with any of the
Liabilities.
 
Y. "Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, and (b) if the
Borrower has operations outside of the United States, the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom or other relevant sanctions authority.
 
Z. "Sanctioned Country" means, at any time, a country, region or territory which
is the subject or target of any Sanctions.
 
3

 
 
AA. "Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by (i) the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, and (ii) if the Borrower has operations outside of the
United States, the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority (b) any Person operating, organized or
resident in a Sanctioned Country (c) any Person controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanction.
 
BB. "Subsidiary" means, as to any particular Person (the "parent"), a Person the
accounts of which would be consolidated with those of the parent in the parent's
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as well as any other Person of which fifty percent (50%) or
more of the Equity Interests is directly or indirectly owned, controlled or
held, by the parent or by any Person or Persons controlled by the parent, either
alone or together with the parent.
 
CC. "Tangible Net Worth" means total assets less the sum of Intangible Assets
and total liabilities.
 
2.2
Interpretations. If any provision of this agreement cannot be enforced, the
remaining portions of this agreement shall continue in effect. The provisions of
this agreement shall control in the event of any conflict or inconsistency
between this agreement and the provisions of any other Related Documents. Any
reference to a particular document includes all modifications, supplements,
replacements, renewals or extensions of that document. Whenever the Bank's
determination, consent, or approval is required under this agreement or the
other Related Documents or whenever the Bank may at its option take or refrain
from taking any action under this agreement or the other Related Documents, such
decision shall be in the sole discretion of the Bank.
 
3.
Conditions Precedent to Extensions of Credit.
 
3.1
The following conditions must be satisfied before any extension of credit
governed by this agreement must be made by the Bank:
 
A. Representations. The Borrower and any other parties, represent that all
statements and information contained in the Related Documents is true and
accurate as of the date of the request for credit;
 
B. No Event of Default. There has been no default, event of default or event
that would constitute a default or event of default (pending giving of notice or
a lapse of time or both), of any provision of this agreement, the Notes or any
other Related Documents or would result from the extension of credit;
 
C. Loan Documents. The Notes, and any other documents which the Bank may
reasonably require to give effect to the transactions described in this
agreement or the other Related Documents have been delivered to the Bank in form
and substance satisfactory to the Bank;
 
D. Organizational and Authorizing Documents. The Organizational Documents and
all certificates of authority to transact business, certificates of good
standing, borrowing resolutions, appointments, officer’s certificates,
certificates of incumbency, and other documents which empower and authorize or
evidence the power and authority of the Borrower or any Obligor to execute and
deliver the Notes and Related Documents (i) are within its powers, (ii) have
been duly authorized by all necessary action of its governing body, (iii) do not
contravene the terms of its Organizational Documents or other agreement or
document governing its affairs, and (iv) have been delivered to the Bank in a
form and substance satisfactory to the Bank; and
 
E. No Prohibition or Onerous Conditions. The making of the extension of credit
is not prohibited by and does not subject the Bank, any Obligor, or any
Subsidiary of the Borrower to any penalty or onerous condition.
 
4.
Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:
 
4.1
Insurance. Maintain insurance with financially sound and reputable insurers,
that are satisfactory to the Bank. The insurance will cover its Property and
business against those casualties and contingencies and in the types and amounts
according to sound business and industry practices, and furnish to the Bank,
upon request, reports on each existing insurance policy showing such information
as the Bank may reasonably request.
 
4.2
Financial Records. Maintain proper books and records according to GAAP, that are
consistent with financial statements previously submitted to the Bank.
 
 
4

 
 
4.3
Inspection. Permit the Bank, and its agents to: (a) inspect and photograph its
Property, to examine and copy files, books and records, and to discuss its
business, operations, prospects, assets, and financial condition with the
Borrower's or its Subsidiaries' officers and accountants, at times and intervals
as the Bank reasonably determines; (b) perform audits, appraisals or other
inspections of the Collateral, including the records and documents related to
the Collateral; and (c) confirm with any Person any obligations and liabilities
of the Person to the Borrower or its Subsidiaries. The Borrower will, and will
cause its Subsidiaries to cooperate with any inspection, appraisal or audit. The
Borrower will promptly pay the Bank the reasonable costs and expenses of any
audit or inspection of the Collateral (including fees and expenses charged
internally by the Bank).
 
4.4
Other Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between it and any other Person.
 
4.5
Financial Reports. Furnish to the Bank whatever information, statements, books
and records the Bank may from time to time reasonably request, including at a
minimum:
 
A. Within sixty (60) days after and as of the end of each fiscal quarter, the
consolidated financial statements of the Borrower and its Subsidiaries prepared
in accordance with GAAP, including a balance sheet as of the end of that period,
and income statement for that period, and, if requested by the Bank, statements
of cash flow and retained earnings for that period, all certified as correct by
one of its authorized agents.
 
B. Within one hundred and twenty (120) days after and as of the end of each of
its fiscal years, the consolidated financial statements of the Borrower and its
Subsidiaries prepared in accordance with GAAP, including a balance sheet and
statements of income, cash flow and retained earnings, such financial statements
to be audited by an independent certified public accountant of recognized
standing satisfactory to the Bank.
 
C. Within fifteen (15) days after and as of the end of each calendar month, the
following lists, each certified as correct by one of its authorized agents:
 
(1) a list of Accounts, aged from date of invoice, and
(2) a list of Inventory, valued at the lower of cost (determined using the
first-in, first-out method of inventory accounting) or wholesale market value.
 
D. Within fifteen (15) days after and as of the end of each calendar month, a
borrowing base certificate, in form and detail satisfactory to the Bank, along
with such supporting documentation as the Bank may request.
 
E. Compliance Certificates. Provide the Bank, together with each financial
statement required under this agreement and at such other times as the Bank may
request, a Compliance Certificate in form satisfactory to the Bank, certified
and executed by Borrower’s chief financial officer, or other officer
satisfactory to the Bank. In the event of a conflict between this agreement and
the Compliance Certificate, the terms of this agreement shall control.
 
4.6
Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of: (1) all existing and threatened litigation, claims, investigations,
administrative proceedings and similar actions or changes in Legal Requirements
affecting it, of which it has knowledge, and could materially affect its
business, assets, affairs, prospects or financial condition; (2) the occurrence
of any event which gives rise to the Bank's option to terminate the Credit
Facilities; (3) any additions to or changes in the locations of its businesses;
and (4) any alleged breach by the Bank of any provision of this agreement or of
any other Related Document.
 
4.7
Title to Assets and Property. Maintain good and marketable title to all of its
Properties, and defend them against all claims and demands of all Persons at any
time claiming any interest in them.
 
4.8
Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, and instruments that the Bank may request to evidence any
of the Credit Facilities, cure any defect in the execution and delivery of any
of the Related Documents, perfect any Lien or comply with any Legal Requirement
applicable to the Bank or the Credit Facilities.
 
4.9
Employee Benefit Plans. Maintain each employee benefit plan as to which it may
have any liability, in compliance with all Legal Requirements.
 
4.10
Banking Relationship. Establish and maintain its primary banking depository and
disbursement relationship with the Bank.
 
 
5

 
 
4.11
Compliance with Anti-Corruption Laws and Sanctions. Maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.
 
5.
Negative Covenants.
 
5.1
Without the Bank's written consent, the Borrower will not and no Subsidiary of
the Borrower will:
 
A. Distributions. Redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of its Equity Interests, return any contribution to an Equity
Owner or, other than stock dividends and dividends paid to the Borrower, declare
or pay any Distributions; provided, however, that if there is no existing
default under this agreement or any other Related Document and to do so will not
cause a default under this agreement or any other Related Document the Borrower
may pay Distributions to its Equity Owners.
 
B. Debt. Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases or operating leases, other than (1) unsecured trade debt incurred
in the ordinary course of business, (2) indebtedness owing to the Bank, and (3)
indebtedness outstanding as of the date hereof that has been disclosed to the
Bank in writing and that is not to be paid with proceeds of borrowings under the
Credit Facilities.
 
C. Guaranties. Guarantee or otherwise become or remain liable on the undertaking
of another.
 
D. Liens. Create or permit to exist any Lien on any of its Property except:
existing Liens known to and approved by the Bank; Liens to the Bank; Liens
incurred in the ordinary course of business securing current non-delinquent
liabilities for taxes, worker’s compensation, unemployment insurance, social
security and pension liabilities.
 
E. Use of Proceeds. Use any proceeds of the Credit Facilities: (1) for any
personal, family or household purpose; (2) for the purpose of "purchasing or
carrying any margin stock" within the meaning of Federal Reserve Board
Regulation U; (3) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws; (4) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country except to the extent
permitted for a person required to comply with Sanctions; or (5) in any manner
that would result in the violation of any Sanctions.
 
F. Business Operations and Continuity of Operations. (1) Engage in any business
activities (a) in violation of any Legal Requirement; (b) substantially
different from those in which it is presently engaged; (2) fail to maintain its
existence, cease operations, liquidate, merge, transfer, acquire or consolidate
with any other Person, change its name, dissolve, divide, or allocate any assets
under any plan of division or similar arrangement, create any series limited
liability company, allocate any property to any series, or sell any assets out
of the ordinary course of business; (3) enter into any arrangement with any
Person providing for the leasing by it of Property which has been sold or
transferred by it to such Person; (4) change its business organization, the
jurisdiction under which its business organization is formed or organized, or
its chief executive office, or any places of its businesses; or (5) if the
Borrower is an individual, change the name on his/her driver’s license or state
issued identification card, as applicable, without notifying the Bank within
thirty (30) days of the change, or change the state of his/her principal
residence, without notifying the Bank within thirty (30) days of the change.
 
G. Limitation on Negative Pledge Clauses. Enter into any agreement with any
Person other than the Bank which prohibits or limits its ability to create or
permit to exist any Lien on any of its Property, whether now owned or hereafter
acquired.
 
H. Conflicting Agreements. Enter into any agreement containing any provision
which would be violated or breached by the performance of its obligations under
this agreement or any of the other Related Documents.
 
I. Transfer of Ownership. Permit any pledge, sale or other transfer of any
Equity Interest in it.
 
J. Limitation on Loans, Advances, Investments, and Receivables. Purchase, hold
or acquire any Equity Interest or evidence of indebtedness of, make or permit to
exist any loans or advances to, permit to exist any receivable from, or make or
permit to exist any investment or acquire any interest whatsoever in, any
Person, except: (1) extensions of trade credit to customers in the ordinary
course of business on ordinary terms; (2) commercial paper, certificates of
deposit, US Treasury or other governmental agency obligations; and (3) loans,
advances, investments and receivables existing as of the date of this agreement
that have been disclosed to and approved by the Bank in writing and that are not
to be paid with proceeds of borrowings under the Credit Facilities.
 
 
6

 
 
K. Organizational Documents. Unless at least thirty (30) day prior written
notice is provided to the Bank, amend or modify any of its Organizational
Documents.
 
L. Government Regulation. (1) Be or become subject at any time to any Legal
Requirement or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits the Bank
from making any advance or extension of credit to it or from otherwise
conducting business with it, or (2) fail to provide documentary and other
evidence of its identity as may be requested by the Bank at any time to enable
the Bank to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.
 
M. Subsidiaries. Form, create or acquire any Subsidiary.
 
5.2
Financial Covenants. Without the written consent of the Bank, the Borrower will
not:
 
A. Tangible Net Worth. Permit at any fiscal quarter end, its Tangible Net Worth
to be less than $20,000,000.00.
 
5.3
Financial Statement Calculations. The financial covenant(s) set forth in Section
5.2 entitled "Financial Covenants", except as may be otherwise expressly
provided with respect to any particular financial covenant, shall be calculated
on the basis of the Borrower’s financial statements prepared on a consolidated
basis with its Subsidiaries in accordance with GAAP, provided that, if after the
date hereof there occurs any change in GAAP or in the application thereof on the
operation of any provision hereof and the Bank notifies the Borrower that the
Bank requests an amendment to any provision hereof for such purpose, regardless
of whether any such notice is given before or after such change in GAAP or in
the application thereof, then such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such change shall have
become effective until such provision is amended in accordance herewith.
Notwithstanding the foregoing, for purposes of determining compliance with any
financial covenant contained herein, the effects of FASB Accounting Standards
Update 2016-02 (Topic 842) shall be disregarded.
 
6.
Representations.
 
6.1
Representations and Warranties by the Borrower. To induce the Bank to enter into
this agreement, the Borrower represents and warrants as of the date of this
agreement and as of the date of each request for credit under the
Credit Facilities that each of the following statements is true and correct and
shall remain so until all Credit Facilities and all Liabilities under the Notes
and other Related Documents are paid in full:
 
(a) its name as it appears in this agreement is its exact name as it appears in
its most recently filed public organic record and other Organizational
Documents,
 
(b) the execution and delivery of this agreement and the other Related Documents
to which it is a party, and the performance of the obligations they impose, do
not violate any Legal Requirement, conflict with any agreement by which it is
bound, or require the consent or approval of any other Person,
 
(c) this agreement and the other Related Documents have been duly authorized,
executed and delivered by all parties thereto (other than the Bank) and are
valid, enforceable and binding agreements, except as may be limited by
bankruptcy, insolvency or other laws affecting the enforcement of creditors'
rights generally and by general principles of equity,
 
(d) all balance sheets, profit and loss statements, and other financial
statements and other information furnished to the Bank are accurate and fairly
reflect the financial condition of the Persons to which they apply on their
effective dates, which financial condition has not changed materially and
adversely since those dates,
 
(e) no litigation, claim, investigation, administrative proceeding or similar
action is pending or threatened against it, and no other event has occurred
which may materially affect it or any of its Subsidiaries' financial condition,
properties, business, affairs or operations, other than litigation, claims, or
other events, if any, that have been disclosed to and acknowledged by the Bank
in writing,
 
 
7

 
 
(f) all of its tax returns and reports that are or were required to be filed,
have been filed, and all taxes, assessments and other governmental charges have
been paid in full, except those presently being contested by it in good faith
and for which adequate reserves have been provided,
 
(g) it is not an "investment company" or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended,
 
(h) there are no defenses or counterclaims, offsets or adverse claims, demands
or actions of any kind, personal or otherwise, that it could assert with respect
to this agreement or the Credit Facilities,
 
(i) it owns, or is licensed to use, all trademarks, trade names, copyrights,
technology, know-how and processes necessary for the continued current conduct
of its business, and
 
(j) there has been no default, event of default or event that would constitute a
default or event of default (pending giving of notice or a lapse of time or
both), of any provision of this agreement, the Notes or any other Related
Documents.
 
6.2
Representations and Warranties Regarding Borrowing Base. The Borrower represents
and warrants as of the date of this agreement and as of the date of each request
for credit under the Credit Facilities that with respect to the Borrowing Base,
(i) each asset represented by it to be eligible for Borrowing Base purposes of
this agreement conforms to the eligibility definitions set forth in this
agreement; (ii) all asset values delivered to the Bank will be true and correct,
subject to immaterial variance; and be determined on a consistent accounting
basis; (iii) except as agreed to the contrary by the Bank in writing, each asset
is now and at all times hereafter will be in its physical possession and shall
not be held by others on consignment, sale or approval, or sale or return; (iv)
except as reflected in schedules delivered to the Bank, each asset is now and at
all times hereafter will be of good and merchantable quality, free from defects;
and (v) each asset is not now and will not at any time hereafter be stored with
a bailee, warehouseman, or similar Person without the Bank's prior written
consent, and in such event, it will concurrently at the time of bailment cause
any such bailee, warehouseman, or similar Person to issue and deliver to the
Bank, warehouseman receipts in the Bank's name evidencing the storage of the
assets.
 
6.3
Representations and Warranties Regarding Anti-Corruption Laws and Sanctions. The
Borrower represents and warrants as of the date of this agreement and as of the
date of each request for credit under the Credit Facilities that the Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
directors and officers and to the knowledge of the Borrower its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary, any of their
respective directors, officers or to the knowledge of the Borrower employees, or
(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No advance, letter
of credit, use of proceeds or other transaction contemplated by the Credit
Facilities will violate Anti-Corruption Laws or applicable Sanctions.
 
7.
Default/Remedies.
 
7.1
Events of Default/Acceleration. If any of the following events occurs, the Notes
shall become due immediately, without notice, at the Bank's option:
 
A. Any Obligor fails to pay when due any of the Liabilities or any other debt to
any Person, or any amount payable with respect to any of the Liabilities, or
under any Note, any other Related Document, or any agreement or instrument
evidencing other debt to any Person.
 
B. Any Obligor: (i) fails to observe or perform any other term, covenant,
condition or agreement of any of the Related Documents; (ii) makes any
materially incorrect or misleading representation to the Bank; or (iii) defaults
under the terms of any agreement or instrument relating to any debt for borrowed
money (other than the debt evidenced by the Related Documents) and the effect of
such default will allow the creditor to declare the debt due before its stated
maturity.
 
C. In the event (i) there is a default under the terms of any Related Document,
(ii) any Obligor terminates or revokes or purports to terminate or revoke its
guaranty or any Obligor's guaranty becomes unenforceable in whole or in part,
(iii) any Obligor fails to perform promptly under its guaranty, or (iv) any
Obligor fails to comply with, or perform under any agreement, now or hereafter
in effect, between the Obligor and the Bank, or any Affiliate of the Bank or
their respective successors and assigns.
 
 
8

 
 
D. There is any loss, theft, damage, or destruction of any Collateral not
covered by insurance.
 
E. Any event occurs that would permit the Pension Benefit Guaranty Corporation
to terminate any employee benefit plan of any Obligor or any Subsidiary of any
Obligor.
 
F. Any Obligor or any of its Subsidiaries: (i) becomes insolvent or unable to
pay its debts as they become due; (ii) makes an assignment for the benefit of
creditors; (iii) consents to or commences any proceeding under any bankruptcy,
reorganization, liquidation, insolvency or similar laws; (iv) conceals or
removes any of its Property, with intent to hinder, delay or defraud any of its
creditors; (v) makes or permits a transfer of any of its Property, which may be
fraudulent under any bankruptcy, fraudulent conveyance or similar law; or (vi)
makes a transfer of any of its Property to or for the benefit of a creditor at a
time when other creditors similarly situated have not been paid.
 
G. A custodian, receiver, or trustee is appointed for any Obligor or any of its
Subsidiaries or for a substantial part of their respective Property.
 
H. Any Obligor or any of its Subsidiaries, without the Bank's written consent:
(i) liquidates, divides or allocates any assets under a plan of division or
similar arrangement, creates any series limited liability company, allocates any
property to any series, or is dissolved; (ii) merges or consolidates with any
other Person; (iii) leases, sells or otherwise conveys a material part of its
assets or business outside the ordinary course of its business; (iv) leases,
purchases, or otherwise acquires a material part of the assets of any other
Person, except in the ordinary course of its business; or (v) agrees to do any
of the foregoing; provided, however, that any Subsidiary of an Obligor may merge
or consolidate with any other Subsidiary of that Obligor, or with the Obligor,
so long as the Obligor is the survivor.
 
I. Proceedings are commenced under any bankruptcy, reorganization, liquidation,
or similar laws against any Obligor or any of its Subsidiaries and remain
undismissed for sixty (60) days after commencement; or any Obligor or any of its
Subsidiaries consents to the commencement of those proceedings.
 
J. Any judgment is entered against any Obligor or any of its Subsidiaries, or
any attachment, seizure, sequestration, levy, or garnishment is issued against
any Property of any Obligor or any of its Subsidiaries or any Collateral.
 
K. Any individual Obligor dies, or a guardian or conservator is appointed for
any individual Obligor or all or any portion of their respective Property, or
the Collateral.
 
L. Any material adverse change occurs in: (i) the Property, financial condition,
business, assets, prospects, liabilities, or operations of any Obligor or any of
its Subsidiaries; (ii) any Obligor's ability to perform its obligations under
the Related Documents; or (iii) the Collateral.
 
7.2
Cure Periods. Except as expressly provided to the contrary in this Note or any
of the other Related Documents, the Bank shall not exercise its option to
accelerate the maturity of this Note upon the occurrence of a default unless the
default has not been fully cured (i) within five (5) days after its occurrence,
if the condition, event or occurrence giving rise to such default can be cured
by the payment of money, or (ii) within thirty (30) days after its occurrence,
if the condition, event or occurrence giving rise to such default is of a nature
that it can be cured only by means other than the payment of money.
 
Provided, however, that the Borrower shall have no cure rights if the condition,
event or occurrence giving rise to the default: (a) is described in any of
clauses 3(b), (6), (7), (8), (9), or (11) above or (b) constitutes a breach of
any covenant in any of the Related Documents prohibiting the sale or transfer of
(i) any assets of any Borrower, Mortgagor, Pledgor, Debtor, Assignor, Trustor or
any similar pledging or borrowing party or (ii) any of the Collateral; or (c)
during the twelve (12) month period immediately preceding the occurrence of the
default, either (i) the same default has occurred or (ii) three (3) or more
other defaults of any nature have occurred. Notwithstanding the existence of any
cure period, the Bank shall have no obligation to extend credit governed by this
Note, whether by advance, disbursement of a loan or otherwise after the
occurrence of any default or event which with the giving of notice or the
passage of time or both could become a default or during any cure period. The
inclusion of any cure period in this Note shall have no bearing on the due dates
for payments under any of the Related Documents, whether for purposes of
calculating late payment charges or otherwise.
 
 
9

 
 
7.3
Remedies. At any time after the occurrence of a default, the Bank may do one or
more of the following: (a) cease permitting the Borrower to incur any
Liabilities; (b) terminate any commitment of the Bank evidenced by any of the
Notes; (c) declare any of the Notes to be immediately due and payable, without
notice of acceleration, presentment and demand or protest or notice of any kind,
all of which are hereby expressly waived; (d) exercise all rights of setoff; and
(e) exercise any and all other rights pursuant to any of the Related Documents.
 
A. Generally. The rights of the Bank under this agreement and the other Related
Documents are in addition to other rights (including without limitation, other
rights of setoff) the Bank may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Bank. Each
Obligor agrees to stand still with regard to the Bank's enforcement of its
rights, including taking no action to delay, impede or otherwise interfere with
the Bank's rights to realize on any Collateral.
 
B. Bank’s Right of Setoff. If default shall have occurred and be continuing, the
Bank and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special time or demand, provisional or final) at any
time held and other obligations at any time owing by the Bank or any Affiliate
to or for the credit or the account of any Borrower against any of and all the
Liabilities, irrespective of whether or not the Bank shall have made any demand
under the Related Documents and although such obligations may be unmatured. The
rights of the Bank under this Section are in addition to other rights and
remedies (including other rights of setoff) which the Bank may have.
 
8.
Miscellaneous.
 
8.1
Notice. Any notices and demands under or related to this agreement shall be in
writing and delivered to the Borrower at its address stated in this agreement
and if to the Bank, Manager Wholesale Lending Services, JPMorgan Chase Bank,
N.A., 10 S. Dearborn, IL1-1145 (Floor L2), Chicago, IL 60603-2300 with a copy
addressed to Amine Radi, JPMorgan Chase Bank, N.A., 450 S Orange Ave, Floor 10,
Orlando, FL 32801-3383, by one of the following means: (a) by hand; (b) by
overnight courier service; or (c) by certified or registered mail. Notice shall
be deemed given upon receipt. Any party may change its address for purposes of
the receipt of notices and demands by giving notice of the change in the manner
provided in this provision.
 
8.2
Statements. The Bank may provide the Borrower with account statements or
invoices with respect to any of the Liabilities ("Statements"). Unless otherwise
agreed to herein, the Bank is under no duty or obligation to provide Statements,
which, if provided, will be solely for the Borrower’s convenience. Statements
may contain estimates of the amounts owed during the relevant billing period,
whether of principal, interest, fees or other Liabilities. If the Borrower pays
the full amount indicated on a Statement on or before the due date indicated on
such Statement, the Borrower shall not be in default of payment with respect to
the billing period indicated on such Statement; provided, that acceptance by the
Bank of any payment that is less than the total amount actually due at that time
(including but not limited to any past due amounts) shall not constitute a
waiver of the Bank’s right to receive payment in full at another time.
 
8.3
No Waiver. No delay on the part of the Bank in the exercise of any right or
remedy waives that right or remedy. No single or partial exercise by the Bank of
any right or remedy precludes any other future exercise of it or the exercise of
any other right or remedy. The making of an advance during the existence of any
default or subsequent to the occurrence of a default or when all conditions
precedent have not been met shall not constitute a waiver of the default or
condition precedent. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.
 
8.4
Integration; Severability. This agreement, the Notes, and the other Related
Documents embody the entire agreement and understanding between the Borrower and
the Bank and supersede all prior agreements and understandings relating to their
subject matter. If any one or more of the obligations of the Borrower under this
agreement, the Notes, or the other Related Documents or any provision thereof is
held to be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining obligations of the Borrower and the
remaining provisions shall not in any way be affected or impaired; and the
invalidity, illegality or unenforceability in one jurisdiction shall not affect
the validity, legality or enforceability of such obligations or provisions in
any other jurisdiction.
 
8.5
Governing Law and Venue. This agreement and (unless stated otherwise therein)
all Related Documents shall be governed by and construed in accordance with the
laws of the State of Florida (without giving effect to its laws of conflicts).
The Borrower agrees that any legal action or proceeding with respect to any of
its obligations under this agreement may be brought by the Bank in any state or
federal court located in the State of Florida, as the Bank in its sole
discretion may elect. By the execution and delivery of this agreement, the
Borrower submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
The Borrower waives any claim that the State of Florida is not a convenient
forum or the proper venue for any such suit, action or proceeding.
 
 
10

 
 
8.6
Non-Liability of the Bank. The relationship between the Borrower on one hand and
the Bank on the other hand shall be solely that of borrower and lender. The Bank
shall have no fiduciary obligations to the Borrower. The Bank is not to be
deemed an Affiliate of the Borrower or any of its Subsidiaries.
 
8.7
Indemnification of the Bank. The Borrower agrees to indemnify, defend and hold
the Bank, its parent companies, Subsidiaries, Affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the "Indemnified Persons")
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys'
fees (including the fees and expenses of any attorneys engaged by the
Indemnified Person) and amounts paid in settlement ("Claims") to which any
Indemnified Person may become subject arising out of or relating to the Credit
Facilities, the Liabilities under this agreement or any other Related Documents
or the Collateral, except to the limited extent that the Claims are proximately
caused by the Indemnified Person's gross negligence or willful misconduct. The
indemnification provided for in this paragraph shall survive the termination of
this agreement and shall not be affected by the presence, absence or amount of
or the payment or nonpayment of any claim under, any insurance.
 
8.8
Counterparts. This agreement may be executed in multiple counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts,
taken together, shall constitute one and the same agreement.
 
8.9
Advice of Counsel. The Borrower acknowledges that it has had the opportunity to
be advised by counsel, in the negotiation, execution and delivery of this
agreement and any other Related Documents.
 
8.10
Recovery of Additional Costs. If the imposition of or any change in any Legal
Requirement, or the interpretation or application of any thereof by any court or
administrative or governmental authority (including any request or policy not
having the force of law) shall impose, modify, or make applicable any taxes
(except federal, state, or local income or franchise taxes imposed on the Bank),
reserve requirements, liquidity requirements, capital adequacy requirements,
Federal Deposit Insurance Corporation (FDIC) deposit insurance premiums or
assessments, or other obligations which would (A) increase the cost to the Bank
for extending, maintaining or funding the Credit Facilities, (B) reduce the
amounts payable to the Bank under the Credit Facilities, or (C) reduce the rate
of return on the Bank's capital as a consequence of the Bank's obligations with
respect to the Credit Facilities, then the Borrower agrees to pay the Bank such
additional amounts as will compensate the Bank therefor, within five (5) days
after the Bank's written demand for such payment. The Bank's demand shall be
accompanied by an explanation of such imposition or charge and a calculation in
reasonable detail of the additional amounts payable by the Borrower, which
explanation and calculations shall be conclusive in the absence of manifest
error.
 
8.11
Expenses. To the extent not prohibited by law, and regardless of whether the
transactions contemplated by this agreement are consummated, the Borrower is
liable to the Bank and agrees to pay on demand all reasonable costs and expenses
of every kind incurred (or charged by internal allocation) in connection with
the negotiating, preparing, making, servicing and collection (in bankruptcy or
otherwise) of the Credit Facilities and the realization on any Collateral and
any other amounts owed under this agreement or the Related Documents, including
without limitation reasonable attorneys' fees and court costs. The obligations
of the Borrower under this section shall survive the termination of this
agreement.
 
8.12
Assignments. The Borrower agrees that the Bank may at any time sell, assign or
transfer one or more interests or participations in all or any part of its
rights and obligations in the Notes to one or more purchasers whether or not
related to the Bank. Notwithstanding anything to the contrary in this agreement,
the Bank may at any time pledge or assign a security interest in all of any
portion of its rights under this agreement to secure obligations of the Bank to
a Federal Reserve Bank or a Federal Home Loan Bank; provided that no such pledge
or assignment shall release the Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for the Bank as a party hereto.
 
8.13
Marketing Consent. The Borrower hereby authorizes the Bank, at Bank's sole
expense, and without any prior approval by or compensation to the Borrower, to
include the Borrower's name and logo in advertising, marketing, tombstones, case
studies and training materials, posted on the Internet (including social media),
on the Bank's Intranet, in pitchbooks and materials sent to prospective and
existing customers, in newspapers or journals and to give such other publicity
to this agreement and any related products and services, as Bank may from time
to time determine in its sole discretion.
 
 
11

 
 
8.14
Waivers. To the maximum extent not prohibited by applicable Legal Requirements,
each Obligor waives (a) any right to receive notice of the following matters
before the Bank enforces any of its rights: (i) any demand, diligence,
presentment, dishonor and protest, or (ii) any action that the Bank takes
regarding any Person, any Collateral, or any of the Liabilities, that it might
be entitled to by law or under any other agreement; (b) any right to require the
Bank to proceed against the Borrower, any other Obligor or any Collateral, or
pursue any remedy in the Bank's power to pursue; (c) any defense based on any
claim that any Obligor's obligations exceed or are more burdensome than those of
the Borrower; (d) the benefit of any statute of limitations affecting liability
of any Obligor or the enforcement hereof; (e) any defense arising by reason of
any disability or other defense of the Borrower or by reason of the cessation
from any cause whatsoever (other than payment in full) of the obligation of the
Borrower for the Liabilities; and (f) any defense based on or arising out of any
defense that the Borrower may have to the payment or performance of the
Liabilities or any portion thereof. Each Obligor consents to any extension or
postponement of time of its payment without limit as to the number or period, to
any substitution, exchange or release of all or any part of any Collateral, to
the addition of any other party, and to the release or discharge of, or
suspension of any rights and remedies against, any Obligor.
 
8.15
Confidentiality. The Bank agrees that it will treat information provided by the
Borrower or its representatives to the Bank (the "Information") as confidential;
provided, however, that the Bank may disclose the Information (a) to its
Affiliates and its and its Affiliates’ directors, employees, officers, auditors,
consultants, agents, counsel and advisors (such Affiliates and such Persons
collectively, "Representatives"), it being understood that its Representatives
shall be informed by the Bank of the confidential nature of such Information and
be instructed to comply with the terms of this section to the same extent as is
required of the Bank hereunder; (b) in response to a subpoena or other legal
process, or as may otherwise be required by law, order or regulation, or upon
the request or demand of any governmental or regulatory agency or authority
having jurisdiction over the Bank or its Representatives or to defend or
prosecute a claim brought against or by the Bank and/or its Representatives; (c)
to actual and prospective assignees, actual and prospective participants, and
actual and prospective swap counterparties, provided that all such participants,
assignees or swap counterparties execute an agreement with the Bank containing
provisions substantially the same as those contained in this section; (d) to
holders of Equity Interests in the Borrower, other than holders of any Equity
Interest in a publicly traded company; (e) to any Obligor; and (f) with the
Borrower's consent. The restrictions contained in this section shall not apply
to Information which (a) is or becomes generally available to the public other
than as a result of a disclosure by the Bank or its Representatives in breach of
this section, or (b) becomes available to the Bank or its Representatives from a
source, other than the Borrower or one of its agents, who is not known to the
Bank or its Representatives to be bound by any obligations of confidentiality to
the Borrower, or (c) was known to the Bank or its Representatives prior to its
disclosure to the Bank or its Representatives by the Borrower or one of its
agents or was independently developed by the Bank or its Representatives, or (d)
was or is, after the date hereof, disclosed (or required to be disclosed) by the
Borrower to the Bank or any of its Representatives under or in connection with
any existing financing relationship between the Borrower and the Bank or any of
its Representatives, the disclosure of which shall be governed by the agreements
executed in connection with such financing relationship. Any Person required to
maintain the confidentiality of the Information as provided in this section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
9.
USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Bank will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Bank to identify it, and, if it is not an
individual the Bank will ask for its name, taxpayer identification number,
business address, and other information that will allow the Bank to identify it.
The Bank may also ask, if the Borrower is an individual, to see its driver’s
license or other identifying documents, and if it is not an individual, to see
its Organizational Documents or other identifying documents.
 
10.
WAIVER OF SPECIAL DAMAGES. WITH RESPECT TO THIS AGREEMENT AND ALL RELATED
DOCUMENTS, THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM THE BANK IN ANY LEGAL
ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
12

 
 
11.
JURY WAIVER. TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE
BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT
OR THE OTHER RELATED DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE
BANK TO PROVIDE THE FINANCING DESCRIBED HEREIN.
 
 
Borrower:
 
 
BK Technologies, Inc.
 
 
 
 
By:
/s/ William P. Kelly

 
 
 
 
William P. Kelly, EVP and CFO  
 
 
 
 
Printed Name
Title
 
 
 
 
 
 
 
 
 
Date Signed:
1/30/20

 
 
 
Bank:
 
 
JPMorgan Chase Bank, N.A.
 
 
 
By:
/s/ Amine Radi

 
 
 
 
Amine Radi, Executive Director
 
 
 
 
 
Printed Name
Title
 
 
 
 
 
 
 
 
 
Date Signed:
1/30/20

 
 
13
